         Case 3:18-cr-00108-JWD-RLB            Document 59       04/29/20 Page 1 of 4



                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

 UNITED STATES OF AMERICA
                                                   CIVIL ACTION
 VERSUS
                                                   NO. 18-108-JWD
 ERIC J. WICKER

                                    RULING AND ORDER

       This matter comes before the Court on the Motion for Term of Modification of

Imprisonment / Memorandum Petition to Judge to Request for Compassionate Release (Doc. 54)

filed by pro se Petitioner Eric Wicker (“Petitioner”). The United States opposes the motion. (Doc.

58.) Oral argument is not necessary. The Court has carefully considered the law, the facts in the

record, and the arguments and submissions of the parties and is prepared to rule. For the following

reasons, Petitioner’s motion is denied.

       Petitioner pled guilty to one count of possession of a firearm by a convicted felon and was

sentenced by upward departure to a term of fifty-one (51) months imprisonment. (Docs. 33; 34 at

1–2; 37 at 2.) He is currently incarcerated at the United States Penitentiary (USP) in Beaumont,

Texas, and has served twenty months of his sentence. (Docs. 54 at 2; 58 at 1.) Petitioner now

moves “[p]ursuant to 18 U.S.C. § 3582(c)(1)(A)(1) of the ‘First Step Act,’ based on the Corona

Virus [COVID 19] pandemic” and “The CARES Act (Corona Virus and Relief Economic Security

Act), which states in Section 12003(b)(2) of this Act gives (sic) the District Court jurisdiction to

‘immediate release’ a[n] inmate to ‘home confinement.’ ” (Doc. 54 at 1 (emphasis omitted).)
         Case 3:18-cr-00108-JWD-RLB                Document 59         04/29/20 Page 2 of 4



Petitioner lists certain factors that are to be considered by the Bureau of Prisons (BOP)1 and urges

that they weigh in favor of compassionate release. (Doc. 54 at 2-4.)

        The Government opposes the motion. (Doc. 58.) After describing in detail the BOP’s

efforts to prepare for and deal with COVID-19 (including the use of a home confinement program),

the Government argues, among other things, that the compassionate release statute requires

exhaustion of remedies and that the Petitioner has failed to do so. (Doc. 58 at 3-9, 12-14.)

        In short, the Government is correct. The compassionate release statute now provides

        (c) Modification of an imposed term of imprisonment.--The court may not
        modify a term of imprisonment once it has been imposed except that—

                (1) in any case--

                         (A) the court, upon motion of the Director of the Bureau of Prisons,
                             or upon motion of the defendant after the defendant has fully
                             exhausted all administrative rights to appeal a failure of the
                             Bureau of Prisons to bring a motion on the defendant's behalf
                             or the lapse of 30 days from the receipt of such a request by the
                             warden of the defendant's facility, whichever is earlier, may
                             reduce the term of imprisonment (and may impose a term of
                             probation or supervised release with or without conditions that
                             does not exceed the unserved portion of the original term of
                             imprisonment), after considering the factors set forth in section
                             3553(a) to the extent that they are applicable, if it finds that--

                                 (i)     extraordinary and compelling reasons warrant such a
                                         reduction; . . .

                             and that such a reduction is consistent with applicable policy
                             statements issued by the Sentencing Commission; and

18 U.S.C. § 3582(c)(1)(A)(i) (emphasis added). Thus:

        as the statute makes plain, prior to filing motions for release in the district court, a
        prisoner must first exhaust his administrative remedies either by fully exhausting

1
 See Memorandum from Attorney General William Barr to Director of the BOP, “Prioritization of Home
Confinement As Appropriate in Response to COVID-19 Pandemic” (March 26, 2020), available at
https://www.justice.gov/file/1262731/download.

                                                     2
         Case 3:18-cr-00108-JWD-RLB            Document 59       04/29/20 Page 3 of 4



       administrative appeals of the BOP's decision not to file a motion for compassionate
       release on his behalf, or by filing the motion with the court after a lapse of 30 days
       from the date of the warden's receipt of his request for release, “whichever is
       earlier.”

United States v. Koons, No. CR 16-214-05, 2020 WL 1940570, at *3 (W.D. La. Apr. 21, 2020)

(quoting 18 U.S.C. § 3582(c)(1)(A)). “The administrative-exhaustion provision is set out in

mandatory terms—the district court can modify a sentence only after the defendant has exhausted

administrative remedies.” Id. “This mandatory language includes no exceptions, equitable or

otherwise.” Id.

       Here, Defendant’s motion is wholly silent about whether he “fully exhausted all

administrative rights to appeal a failure of the [BOP] to bring a motion on [his] behalf” or whether

30 days lapsed “from the receipt of such a request by the warden of [his] facility.” 18 U.S.C. §

3582(c)(1)(A). The Government, on the other hand, represents in its opposition that “USP

Beaumont has confirmed that Wicker has not requested compassionate release from the warden.”

(Doc. 58 at 12.)

       Consequently, because Petitioner has failed to exhaust his administrative remedies, this

Court must apply the mandatory exhaustion requirement described above and deny Petitioner’s

motion for lack of jurisdiction. See Koons, 2020 WL 1940570, at *3 (“this Court cannot forgive

Koons's failure to exhaust, and without exhaustion, the Court lacks jurisdiction over his motion.”)

(citing, inter alia, United States v. Reeves, No. CR 18-00294, 2020 WL 1816496, at *2 (W.D. La.

Apr. 9, 2020) (“While the Court is well aware of the effects the Covid-19 pandemic and the

heightened risk at the Oakdale facilities, § 3852(c)(1)(A) does not provide this Court with the

equitable authority to excuse Reeves' failure to exhaust his administrative remedies or to waive the

30-day waiting period. Accordingly, the Court does not have authority at this time to grant the

relief Reeves requests.”); United States v. Clark, No. CR 17-85-SDD-RLB, 2020 WL 1557397, at

                                                 3
         Case 3:18-cr-00108-JWD-RLB             Document 59       04/29/20 Page 4 of 4



*3 (M.D. La. Apr. 1, 2020) (“The Defendant concedes that he has failed to comply with the

exhaustion requirements under the statute; therefore, this motion is not ripe for review.”); United

States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“As noted, Raia failed to comply with §

3582(c)(1)(A)'s exhaustion requirement: . . . Although the District Court's indicative ruling did not

mention the exhaustion requirement, it presents a glaring roadblock foreclosing compassionate

release at this point.”).

        Accordingly,

        IT IS ORDERED that the Motion for Term of Modification of Imprisonment /

Memorandum Petition to Judge to Request for Compassionate Release (Doc. 54) filed by pro se

Petitioner Eric Wicker is DENIED WITHOUT PREJUDICE for lack of jurisdiction, subject to

refiling if Petitioner exhausts his administrative remedies as required by 18 U.S.C. §

3582(c)(1)(A).

        Signed in Baton Rouge, Louisiana, on April 29, 2020.




                                                  S
                                         JUDGE JOHN W. deGRAVELLES
                                         UNITED STATES DISTRICT COURT
                                         MIDDLE DISTRICT OF LOUISIANA




                                                 4
